Citation Nr: 0402136	
Decision Date: 01/21/04    Archive Date: 01/28/04

DOCKET NO.  94-47 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for varicose veins of the 
left lower extremity, currently evaluated as 10 percent 
disabling.   


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to September 
1978.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a October 1992 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In February 1997 the Board remanded the issues 
of entitlement to an increased rating for a left heal 
disability in addition to the claim of entitlement to an 
increased rating for varicose veins of the left leg.  The 
veteran was afforded a Central Office hearing in July 2001.  
At that time, he and his representative agreed that only the 
above-stated issue was to be pursued on appeal. 

The Board denied entitlement to an increased rating for 
varicose veins of the left lower extremity in a decision, 
dated in November 2001.  The veteran appealed this 
determination to the United States Court of Appeals for 
Veterans Claims, hereinafter the Court.  In March 2003, the 
parties filed a joint motion to vacate the Board's November 
2001 decision and to remand the issue for the Board to 
provide adequate reasons and bases for the decision, for 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) and for 
compliance with the holdings Charles v. Principi, 16 Vet.App 
370 (2002); Quartuccio v. Principi, 16 Vet.App 183 (2002).  
Finally, the parties requested a remand to assure compliance 
with the provisions of the February 1997 remand.  In 
particular, it was noted that the veteran had undergone vein 
stripping of the left leg in 1993.  In February 1997, the 
Board remanded the veteran's case to the RO for a special 
vascular examination to ascertain the precise nature and 
severity of the varicose veins of the left leg.  The parties 
in the joint motion agree that the April 1997 VA examination 
report does not reflect that the examiner offered an opinion 
on the severity of the veteran's condition.  The veteran is 
entitled to full compliance with the remand order of the 
Board by the RO.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the VCAA that redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  

The RO is advised that its duties includes notifying the 
veteran of evidence and information necessary to substantiate 
his claim and informing him whether he or VA bears the burden 
of producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
These notices have not been provided in connection with the 
issue currently on appeal.  The Board is prohibited for 
performing this function in the first instance inasmuch as 
such an action could be prejudicial to the veteran.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Circ. 2003); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  

In view of the foregoing, this case is remanded to the RO for 
the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA of 
2000, Pub. L. No. 106-475 is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) are fully complied with and 
satisfied.  Compliance with duty as 
articulate in Quartuccio, supra, is 
required as well.  That is, the veteran 
should be advised of the allocations of 
burdens in obtaining the evidence 
necessary to substantiate his claim.  

2.  The veteran should be afforded a VA 
vascular examination in order to 
determined the current nature and severity 
of the veteran's service-connected 
varicose veins of the left leg.  All 
indicated special studies and tests should 
be accomplished.  The claims folder should 
be made available to the examiner for use 
in studying the case.  The examiner is 
requested to state whether the veteran 
currently has persistent edema, 
incompletely relieved by the elevation of 
the extremity, with or without beginning 
stasis pigmentation or eczema.

3.  Thereafter, the RO should readjudicate 
the claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




